PER CURIAM.
On Motion for Rehearing.
Respondent’s motion is aided by printed suggestions of a new aggregation of veteran and learned counsel. In those suggestions, inter alia, it is said our decision gives such an undue and magnified office to question number three and the answer thereto in the application that it “with a mere straw, blown by chance breeze, as it were by the wind, overturns and demolished the fundamentals and foundation stones of the institution.’? Elsewhere it is contended that all “the prohibitions against that business [the saloon business] wisely enacted as the society believed, perishes by construction.” Judicial interest in that behalf has been challenged by those graphic and animated criticisms but, on reconsideration, we find nothing in the opinion warranting such gloomy infer*351enees and drastic results.
There is a line in one of the good old Olney hymns in point, viz.:
“Afflictions, though they seem severe,
In mercy oft are sent. ’ ’
Defendant should be glad to remove pointed out ambiguities well calculated to confuse or mislead an applicant about to assume the tender relation of a brother. The opinion does not deal with the right to expel a member for becoming a barkeeper. It is colorless on the question of whether a policy may be canceled in a proper way during his life for engaging in a prohibited occupation. It is not calculated to touch, let alone demolish, “the fundamentals and foundation stones of the institution.” Eather it supports them in a fraternal way. It merely holds that the fraternity should pay to the widow of the brother the policy sum, when, as here, his occupation did not result in his death or cause the fraternity any loss, and where, as here, under present policy terms, construed favorably to the insured, that construction fairly arises on the whole subject-matter. Before entering into that contract the deceased brother did not have the benefit of the acute and rather stern analysis of counsel wise in the law. He was inops consilii— doubtless, an unlettered, plain citizen, disarmed of all critical disposition to analyze propositions because in the presence of those with whom he was about to assume genuinely fraternal ties. To reconstruct that situation and to resolve ambiguities, we put on his shoes, “sit in his arm chair” and look at the matter a little through his “spectacles” and acts. It was with that end in view and in that spirit the opin: ion was written — confessedly solving every contract doubt in favor of his widow. We were glad to do that, because in so doing we were within the law of such a case.
The motion is overruled.